            Case 3:21-cv-00519-RDM Document 1 Filed 03/22/21 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
____________________________________
DENNIS JOYE                            :
17 S. Regent Street                    :
Hanover Township, PA 18706             :    CIVIL ACTION
                                       :
              Plaintiff,               :    NO.:
                                       :
       v.                              :
                                       :
TRANS-MED AMUBLANCE, INC.              :
14 Marion Street                       :    JURY TRIAL DEMANDED
Luzerne, PA 18709                      :
                                       :
              Defendant.               :
____________________________________:

                                 CIVIL ACTION COMPLAINT

       Dennis Joye (hereinafter

        his undersigned counsel, hereby avers as follows:

                                       INTRODUCTION

       1.      Plaintiff has initiated this action to redress violations by Trans-Med Ambulance,

Inc. (hereinafter

42 U.S.C. § 1981) and applicable Pennsylvania common law.             As a direct consequence of

Defendant unlawful actions, Plaintiff seeks damages as set forth herein.

                                 JURISDICTION AND VENUE

       2.      This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws. There lies supplemental jurisdiction over Plaintiff's state-



       claims asserted herein.
             Case 3:21-cv-00519-RDM Document 1 Filed 03/22/21 Page 2 of 8



        3.      This Court may properly assert personal jurisdiction over Defendant because its

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendant to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int Shoe Co. v. Washington, 326 U.S.

310 (1945), and its progeny.

        4.      Pursuant to 28 U.S.C. § 1392(b)(1) and (b)(2), venue is properly laid in this district

because Defendant is deemed to reside where it is subjected to personal jurisdiction, rendering

Defendant a resident of the Middle District of Pennsylvania.

                                              PARTIES

        5.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        6.      Plaintiff is an adult individual, with an address as set forth in the caption.

        7.      Trans-Med Ambulance, Inc., a Pennsylvania corporation, is in the ambulance

service industry, with an address as set forth in the above caption.

        8.      At all times relevant herein, Defendant acted by and through its agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendant.

                                   FACTUAL BACKGROUND

        9.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        10.     Plaintiff is a black (African-American) male.

        11.     Plaintiff was employed by Defendant as a Paratransit Driver for approximately 3

years, from in or about March of 2017 until his unlawful termination (discussed further infra) on

or about March 16, 2020.

                                                   2
          Case 3:21-cv-00519-RDM Document 1 Filed 03/22/21 Page 3 of 8



       12.        Plaintiff was primarily supervised by Operations Manager, Michael Stets

(Caucasian, hereinafter

       13.        Throughout his employment with Defendant, Plaintiff was a hard-working

employee who performed his job well.

                                       -Race Discrimination-

       14.

         for Defendant out of a workforce of over 100 employees.

       15.        Throughout the course of his employment with Defendant, Plaintiff was subjected

to racial discrimination, racial slurs, and harassment by Defendant      non-black management and

co-workers, including but not limited Stets. By way of example, but not intended to be an

exhaustive list:

             a.                               co-workers, Stets treated Plaintiff in a demeaning and

                  derogatory manner, and regularly talked down to him;

             b.                               co-workers, policies were selectively applied against

                  Plaintiff

             c. Stets subjected Plaintiff to verbal abuse and racially offensive comments, such as

                  repeatedly referencing                                              that he would

                                     and

             d. On one occasion, Plaintiff overheard two Caucasian employees discussing a black



                  commented to the two Caucasian employees that they could not talk like that, they




                                                  3
            Case 3:21-cv-00519-RDM Document 1 Filed 03/22/21 Page 4 of 8



        16.

personnel, Melissa Mikulski (Caucasian, hereinafter                    on more than one occasion

about the aforesaid instances or discriminatory, harassing, and disparate treatment that he was

being subjected to because of his race.

        17.

      informed as to the outcome, and he continued to be subjected to hostility and animosity

because of his race.

        18.

            terminated on or about March 16, 2020, for allegedly failing to complete compliance

training.

        19.                                                                     failure to complete

compliance training     is completely pretextual because: (1) Plaintiff consistently worked hard for

Defendant and performed his job well; (2) Plaintiff did not have a significant discipline history

while working for Defendant; (3) after Plaintiff had complained to Mikulski about race

discrimination, he was required to report solely to Mikulski regarding his daily job duties, and at

no time leading up to his termination did Mikulski inform Plaintiff that he needed to complete his

compliance training or that a failure to do so would result in his termination, despite the fact that

Plaintiff would ask Mikulski on a daily basis what he needed to complete each day; and (4)

Plaintiff had suffered a work-related injury (discussed further infra) and while on light duty no

longer had access to the work tablets driver employees were provided to check notifications from

management and HR regarding compliance training and other duties, which Defendant was

perfectly aware of.




                                                 4
          Case 3:21-cv-00519-RDM Document 1 Filed 03/22/21 Page 5 of 8



       20.     Therefore, Plaintiff believes and avers that he was subjected to a hostile work

environment and terminated because of his race and in retaliation for his complaints of race

discrimination.

                                -                       Retaliation-

       21.     Separately and apart from the discrimination and retaliation that Plaintiff was

subjected to because of his race and/or his complaints of race discrimination, Plaintiff was



               benefits.

       22.     In or about October of 2019, Plaintiff suffered a work-related injury to his lower

back while unloading a patient from a transit van.

       23.     Immediately following his aforesaid work-related injury, Plaintiff reported the



       24.

         Plaintiff to return to work on light-duty, with restrictions of no lifting, pushing, and

pulling over 10 pounds, no operating company vehicles, with walking and standing as needed to

relieve the pain in his back.

       25.     While Plaintiff was provided with light-duty work by Defendant of wiping and

cleaning work surfaces and cataloging receipts and invoices by year, Stets exhibited clear



    his need for light duty work, by assigning him jobs duties not in line with his

                                                                        to

he is assigned, without question.

       26.

                                             however, Mikulski merely replied that she was not

                                                5
             Case 3:21-cv-00519-RDM Document 1 Filed 03/22/21 Page 6 of 8



                                                               which both Plaintiff and his doctors had

provided on multiple occasions.

           27.    Shortly thereafter, Plaintiff was abruptly terminated on or about March 16, 2020,

for pretextual reasons (discussed supra).

           28.    Plaintiff believes and therefore avers that he was terminated in substantial part for

making claims

          for his work-related injuries

                                             COUNT I
                               Violations of 42 U.S.C. Section 1981
           ([1] Race Discrimination; [2] Hostile Work Environment; and [3] Retaliation)

           29.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

           30.

        a hostile work environment through pretextual discipline, disparate treatment and demeaning

and/derogatory comments, racial slurs, and treatment because of his race and/or complaints of race

discrimination.

           31.    Instead of properly investigating and addressing

        discrimination, Defendant    non-black management left his legitimate concerns unresolved,

and subjected him to increased hostility and animosity (as discussed supra).

           32.    On or about March 16, 2020, shortly after his last complaints of race discrimination

and a hostile work environment to Defendant             non-black management, Plaintiff was abruptly

terminated.

           33.    Plaintiff believes and therefore avers that he was subjected to a hostile work

environment and terminated from his employment with Defendant because of his race and his

complaints of race discrimination.

                                                    6
               Case 3:21-cv-00519-RDM Document 1 Filed 03/22/21 Page 7 of 8



          34.     These actions as aforesaid constitute unlawful discrimination, retaliation, and a

hostile work environment under Section 1981.

                                           COUNT II
                                 Common-Law Wrongful Discharge
                                    (Public Policy Violation)

          35.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

          36.     Upon information and belief, Plaintiff was terminated in substantial part for making

claims

    his work-related injuries (as discussed supra).

          37.



          as aforesaid constitute wrongful termination in Pennsylvania. See Shick v. Shirey, 552 Pa.

590, 716 A.2d 1231 (1997); Rothrock v. Rothrock Motor Sales, Inc., 584 Pa. 297, 883 A.2d 511,

516 (2005).

          38.                                                                           compensation

and his termination creates an inference that his termination was in retaliation for making such

claims.

          39.     These actions as aforesaid constitute wrongful termination in Pennsylvania.

          WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

          A.      Defendant is to promulgate and adhere to a policy prohibiting discrimination and

retaliation in the future against any employee(s);

          B.      Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant



                                                    7
            Case 3:21-cv-00519-RDM Document 1 Filed 03/22/21 Page 8 of 8



illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement and seniority;

       C.      Plaintiff is to be awarded punitive damages as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendant for its willful,

deliberate, malicious and outrageous conduct and to deter Defendant or other employers from

engaging in such misconduct in the future;

       D.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

                                                    and state law.



                                                       Respectfully submitted,

                                                       KARPF, KARPF & CERUTTI, P.C.

                                              By:      _______________________________
                                                       Ari R. Karpf, Esq.
                                                       3331 Street Rd.
                                                       Two Greenwood Square, Suite 128
                                                       Bensalem, PA 19020
                                                       (215) 639-0801
Dated: March 22, 2021




                                                 8
